In an action, inter alia, pursuant to RPAPL article 15 to quiet title to real property, the plaintiff James K. Noonan appeals, by permission, as limited by bis brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated April 19, 2006, as, sua sponte, appointed a temporary receiver to oversee the management of the real property.
Ordered that the order is reversed insofar as appealed from, on the facts and in the exercise of discretion, with costs, and the temporary receiver is removed.
The Supreme Court improvidently exercised its discretion in, *844sua sponte, appointing a temporary receiver to oversee the management of an apartment building, the ownership of which is the subject of dispute in this action, since no “person having an apparent interest” in the apartment building sought such relief and there is no evidence that such a drastic remedy was warranted (CPLR 6401 [a]; see Natoli v Milazzo, 35 AD3d 823, 824 [2006]; Rotary Watches [USA] v Greene, 266 AD2d 527, 528 [1999]).
The parties’ remaining contentions are without merit. Ritter, J.P., Santucci, Balkin and McCarthy, JJ., concur.